Citation Nr: 9927612	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  95-31 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1966 to 
February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1994 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for PTSD.  


FINDING OF FACT

VA medical personnel have diagnosed the veteran to have PTSD, 
as a result of experiences he described as having occurred 
during his service in Vietnam.  


CONCLUSION OF LAW

The veteran has submitted a well-grounded claim of service 
connection for PTSD.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be addressed in this case is 
whether the veteran has presented a well-grounded claim.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  If he has not, the claim must fail and 
there is no further duty to assist in its development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims which made 
clear that it would be error for the Board to proceed to the 
merits of a claim which is not well grounded.  Epps v. Brown, 
9 Vet.App. 341 (1996).  See Morton v. West, 12 Vet.App. 477, 
480 (1999) (noting that the Federal Circuit, in Epps v. 
Gober, supra, "rejected the appellant's argument that the 
Secretary's duty to assist is not conditional upon the 
submission of a well-grounded claim").

In order for a claim for PTSD to be well grounded, the 
veteran must submit medical evidence of a current disability, 
lay evidence (presumed to be credible at this stage of the 
claim) of an in-service stressor, and medical evidence of a 
nexus between service and the current PTSD disability.  Cohen 
v. Brown, 10 Vet.App. 128 (1997).  

In this case, the evidence reflects that the veteran served 
in Vietnam.  In his initial claim for service connection for 
PTSD in August 1994, he related that he served as a combat 
engineer with the 54th Engineer Battalion which supported the 
1st Cavalry Division from 1966-1967.  He has further averred 
that, during that time, he was frequently subjected to sniper 
fire as well as mortar and rocket attacks and saw a fellow 
serviceman killed during a mortar attack.  The evidence also 
includes several documents from VA medical personnel, which 
reflect that the veteran has been diagnosed to have PTSD, due 
to his experiences during service in Vietnam.  

Since there is medical evidence of the claimed disability, 
evidence of an in-service stressor (i.e., the veteran's 
accounts, which are presumed credible at this stage), and 
medical evidence of a nexus between the veteran's service and 
PTSD, he has submitted a well-grounded claim of service 
connection for PTSD.  


ORDER

To the extent that the veteran's claim for service connection 
for PTSD is well grounded, thereby giving rise to a duty to 
assist in its development, the appeal is granted.  


REMAND

The veteran contends that he developed PTSD as a result of 
his experiences in Vietnam.  These experiences include being 
subjected to sniper fire, and mortar and rocket attacks, as 
well as seeing a fellow serviceman killed.  In his claim for 
benefits, the veteran reported the name of the serviceman, 
and noted that he had served in Vietnam with the 54th 
Engineer Battalion which supported the 1st Cavalry Division 
from 1966-1967.  He provided further details at his personal 
hearing before a hearing officer at the RO in September 1995.  
However, the veteran did not respond to the RO's letters 
which requested more specific information.  

It is unclear from his DD Form 214 whether the veteran served 
in a combat capacity.  However, the RO concluded that the 
veteran's claimed in-service stressors were not sufficiently 
specific for the United States Armed Services Center for 
Research of Unit Records (USASCRUR) to corroborate them.  
Hence, the primary reason the veteran's claim has not been 
granted by the RO is that his claimed in-service stressors 
have not been verified.  

As discussed above, the Board has determined that the veteran 
has presented a well-grounded claim for service connection 
for PTSD.  Therefore, VA has a duty to assist the veteran in 
the development of his claim.  38 U.S.C.A. § 5107.  However, 
the United States Court of Appeals for Veterans Claims has 
held that, once a PTSD claim has been determined to be well 
grounded, this does not necessarily mean the claim will be 
granted.  As the Court has emphasized, 

even though . . . the appellant has presented a 
well-grounded claim for service connection for 
PTSD, "eligibility for a PTSD service-connection 
award requires" more; specifically, "(1) [a] 
current, clear medical diagnosis of PTSD . . . ; 
(2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service 
stressor."

Gaines v. West, 11 Vet.App. 353, 357 (1998), citing Cohen, 
supra, and Suozzi v. Brown, 10 Vet.App. 307 (1997) (emphasis 
in original).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra; Moreau v. Brown, 9 Vet.App. 389 (1996); Dizoglio v. 
Brown, 9 Vet.App. 163 (1996); West v. Brown, 7 Vet.App. 70, 
76 (1994).  Furthermore, service department records must 
support, and not contradict, the claimant's testimony 
regarding noncombat stressors.  Doran v. Brown, 6 
Vet.App. 283 (1994).

The question of whether the appellant was exposed to a 
stressor in service is a factual one, and VA adjudicators are 
not bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet.App. 190 (1991), aff'd on reconsideration, 1 
Vet.App. 406 (1991); Wilson v. Derwinski, 2 Vet.App. 614 
(1992).  In sum, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.  

In addition, as pointed out by the veteran's representative 
in his August 1999 Informal Hearing Presentation, the Court 
of Appeals for Veterans Claims, in Cohen, supra, stated, with 
respect to the sufficiency of stressors to support a 
diagnosis of PTSD, that a more subjective test has been 
adopted under the Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed., of the American Psychiatric Association 
(DSM-IV).  In order for a stressor to sufficiently support a 
diagnosis of PTSD, a person must have been exposed to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others, and the person's 
response involved intense fear, helplessness, or horror.  

Under DSM-IV, there has been a modification in the 
nomenclature applied in the rating schedule for mental 
disorders, in place of the earlier version of that text, DSM-
III.  As the Court has noted, a significant change from DSM-
III to DSM-IV is that the diagnostic criteria for a PTSD 
stressor (that is, the requirements for determining the 
sufficiency of a claimed stressor) "are no longer based 
solely on usual experience and response but are 
individualized (geared to the specific individual's actual 
experience and response)."  Cohen, 10 Vet.App. at 141.  The 
Court has noted that, "under Cohen, the appellant was 
'entitled to receive the benefit of the most favorable 
version' of the DSM."  Helfer v. West, 11 Vet.App. 178, 179 
(1998), aff'd, ___ F.3d ___, No. 98-7077 (Fed. Cir. Apr. 5, 
1999).  

The Board is cognizant that, while the RO made several 
attempts to elicit stressor information from the veteran, it 
appears that this duty to assist the veteran has been 
frustrated by the veteran's failure to specifically describe 
his claimed in-service stressors.  He has also failed to 
report for scheduled examinations.  The veteran is hereby 
advised that, while VA does have a duty to assist him in the 
development of his claim, that duty is not limitless.  His 
cooperation in responding to requests for information and 
reporting for scheduled examinations is required.  We wish to 
emphasize that "[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street."  Wamhoff 
v. Brown, 8 Vet.App. 517, 522 (1996).  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 
Vet.App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. 
App. 480, 483 (1992). 

Finally, the Board notes that, at the time the veteran 
initiated his claim for service connection for PTSD, 
38 C.F.R. § 3.304(f), the applicable regulation, provided, in 
pertinent part, as follows:

Service connection for post-traumatic stress 
disorder requires medical evidence establishing a 
clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service 
stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service 
stressor.  If the claimed stressor is related to 
combat, service department evidence that the 
veteran engaged in combat or that the veteran was 
awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be 
accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed 
in-service stressor.

That regulation was recently amended and now provides, in 
pertinent part:

Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this 
chapter; a link, established by medical evidence, 
between current symptoms and an in-service 
stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the 
evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear 
and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of 
the claimed in-service stressor.

64 Fed. Reg. 32,807 (Jun. 18, 1999).  The amendment 
implemented the Cohen decision, which held that 38 C.F.R. 
§ 3.304(f) did not adequately reflect the law of the 
governing statute, 38 U.S.C.A. § 1154(b).  The effective date 
of the amendment is March 7, 1997, the date the Cohen 
decision was issued by the Court.  

When regulations are changed during the pendency of an 
appeal, the veteran is entitled to a decision on the claim 
under the regulation most favorable thereto.  See Fischer v. 
West, 11 Vet.App. 121, 123 (1998), quoting Karnas v. 
Derwinski, 1 Vet.App. 308, 312-313 (1991).  


In view of the foregoing, the case is REMANDED to the RO for 
the following development:  

1.  The RO should contact the veteran and ask 
him to provide a list of the dates and 
locations of all VA or non-VA treatment for 
PTSD, from his discharge from service to the 
present.  The RO should take appropriate steps 
to obtain copies of all of the veteran's 
records of treatment or hospitalization from 
any VAMC's identified, as well as any 
additional records of treatment from any other 
source identified by the veteran, which are not 
already in the claims file, and associate them 
with the record.  

2.  The RO should contact the veteran in order 
to afford him another opportunity to provide 
specific information concerning his claimed in-
service stressors.  The RO should ask the 
veteran to provide specific information, 
including dates, places, unit assignments, 
information concerning any other individuals 
involved in the events, including their names, 
ranks, units of assignment, or any other 
identifying detail, and any other circumstances 
surrounding these events, including, to the 
extent possible, the number of casualties 
involved.  The veteran should be advised that 
this information is vitally necessary to obtain 
supportive evidence of his claimed stressful 
events and that he must be as specific as 
possible because, without such details, an 
adequate search for verifying information 
cannot be conducted.  The veteran must also be 
advised that failure to comply with VA's 
request for information could have an adverse 
impact on his claim.  



3.  With the additional information obtained 
and the evidence currently of record, the RO 
should review the file and prepare a summary of 
all the claimed stressors.  This summary, 
together with a copy of the veteran's DD Form 
214 and all associated documents, should be 
sent to the USASCRUR, 7798 Cissna Road, 
Springfield, Virginia 22150.  The USASCRUR 
should be requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors, including unit 
records from the 54th Engineer Battalion during 
his tour of duty in Vietnam.  If the USASCRUR 
advises the RO that the requested information 
must be obtained through other organizations or 
offices, the RO should follow-up with any 
additional source(s) as advised.  

4.  Next, the RO must make a specific 
determination, based upon the complete record, 
including the USASCRUR's response, as to 
whether the veteran was exposed to a stressor 
or stressors in service, and if so, the nature 
of the specific stressor or stressors.  The RO 
must also specifically render a finding as to 
whether the veteran "engaged in combat with 
the enemy," for the purpose of applying the 
conclusive provisions of 38 C.F.R. § 3.304(f).  
If the RO determines that the record 
establishes the existence of a stressor or 
stressors, the RO must specify what stressor or 
stressors in service it has determined are 
established by the evidence.  In reaching this 
determination, the RO should address any 
credibility issues raised by the record.  

5.  Following the action taken above, and based 
upon the information received, the RO should 
schedule the veteran for an examination by a VA 
psychiatrist to determine the diagnosis of any 
psychiatric disorders that are present.  The RO 
must specify for the examiner the stressor or 
stressors that it has determined are 
established by the record and the examiner must 
be instructed that only those events which have 
been verified may be considered for the purpose 
of determining whether exposure to a stressor 
in service has resulted in current psychiatric 
symptoms and whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied, in accordance with DSM-IV as 
required by 38 C.F.R. § 4.130 (1998).  The 
examination report should reflect review of all 
pertinent material in the claims folder.  If a 
diagnosis of PTSD is established, the examiner 
should comment upon the link, if any, between 
the current symptomatology and one or more of 
the in-service stressors found to be 
established by the RO.  If a diagnosis of any 
other psychiatric disorder is established, the 
examiner should comment upon the link, if any, 
between the current symptomatology and the 
veteran's military service.  The report of 
examination should include the complete 
rationale for all opinions expressed.  All 
indicated special studies or tests, to include 
psychological testing and evaluation, such as 
the Mississippi Scale for Combat-Related 
Posttraumatic Stress Disorders, should be 
accomplished.  The claims folder, or copies of 
all pertinent records, must be made available 
to the examiner for review prior to, and 
during, the examination.

6.  The RO should then review the record and 
readjudicate the claim of service connection 
for PTSD.  If the determination remains 
adverse, both the veteran and his 
representative should be provided a 
supplemental statement of the case, which 
includes a summary of additional evidence 
submitted, any additional applicable laws and 
regulations (particularly 38 C.F.R. §§ 3.158 
and 3.655(b) if necessary), and the reasons for 
the decision.  The veteran and his 
representative should be given an opportunity 
to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has remanded to the regional office.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals







